UNITED STATES DISTRICT COURT
                                                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                           DOCUMENT
 RICARDO VELASQUEZ,                                                        ELECTRONICALLY FILED
                                                                           DOC #:
                            Plaintiff,                                     DATE FILED: 2/18/2020

                     -against-                                1:19-cv-11300-MKV-BCM

                                                                     ORDER OF
 NANO ENDEAVOUR LLC, d/b/a NANO
                                                                 DISCONTINUANCE
 ECUADORIAN KITCHEN and 691 TENTH,
 LLC

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court that this case has been settled, it is hereby

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by March 19, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: February 18, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
